Citation Nr: 0418547	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  98-12 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than July 24, 
1996, for the award of pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1970 to May 1973.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1997 decision by the RO which 
found that new and material evidence had not been submitted 
to reopen the claim of service connection for schizophrenia, 
denied service connection for PTSD, and awarded nonservice-
connected pension benefits, effective from July 24, 1996.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his substantive appeal, received in August 1998, the 
veteran indicated that he wanted a personal hearing before a 
hearing officer at the regional office.  In a subsequent 
statement received in October 1998, the veteran indicated 
that he wished to appear at a hearing before a member of the 
Board at the RO.  To date, no attempt has been made to 
schedule the veteran for either of the hearings requested.  

The record shows that the veteran relocated to New York State 
in March 2001, and that his most recent address of record is 
shown to be on Dorris Street.  Although his service 
representative informed the RO in February 2004 that the 
veteran did not reply to their inquiries and that his 
whereabouts was unknown, VA has a duty to provide the veteran 
with an opportunity to appear at a hearing when one is 
requested.  

Title 38 C.F.R. § 20.704(e) provides, in pertinent part, that 
a request for a hearing may not be withdrawn by an 
appellant's representative without the consent of the 
appellant.  In this case, the veteran has not expressed a 
desire to withdraw his request for a personal hearing at the 
RO or before a member of the Board at the RO, nor is there 
anything in the record to indicate that he has given his 
consent to such withdrawal by his representative.  

The record shows that the veteran has been seen at VAMC 
Buffalo on numerous, occasions most recently in July 2003, 
and that he is in receipt of VA pension benefits.  
Furthermore, he was found incompetent by VA for purposes of 
managing his funds in August 2003.  Therefore, additional 
development should be taken to determine the veteran's 
correct mailing address and whether he has a legal guardian.  
This might include contacting the Social Security 
Administration to determine whether the veteran is in receipt 
of disability benefits, and whether the agency has a current 
mailing address for him.

Accordingly, this case must be REMANDED to the RO for the 
following:  

The veteran or if appropriate, his 
guardian, should be contacted and asked 
to clarify whether he wants a hearing 
before a hearing officer at a RO and/or a 
Travel Board hearing.  If the veteran 
does not respond, he should be scheduled 
for a personal hearing before a RO 
hearing officer and before a traveling 
member of the Board of Veterans' Appeals.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


